Citation Nr: 0604318	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis, residuals of fracture, L1, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
left patella fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to total disability based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from November 2002 and July 2004 rating 
decisions by the St. Petersburg, Florida Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the veteran's claims for an increased evaluation for 
traumatic arthritis, residuals of fracture, L1, currently 
evaluated as 20 percent disabling, an increased evaluation 
for residuals, fracture left patella, currently evaluated as 
10 percent disabling, and entitlement to total disability 
based upon individual unemployability ("TDIU").

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 2002 claim, the veteran asserted that his service-
connected disabilities of traumatic arthritis, residuals of 
fracture, L1 and residuals, left patella fracture had 
worsened in severity, such that increased ratings for those 
disabilities were warranted.  Subsequently, the veteran was 
afforded a VA examination in October 2002 to determine the 
current severity of his conditions.  However, the VA 
examination in October 2002 provided only findings as to the 
veteran's range of motion in his back and left knee without 
accounting for functional loss and limitation of motion due 
to pain.  Of particular note in this regard, the veteran 
advised the VA examiner in October 2002 that he was unable to 
work because of left knee symptoms.   

Consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. § 
4.40 (2005).  In DeLuca v. Brown, the Court noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

Additionally, the Board notes that during the appeal period, 
the regulations governing ratings for disabilities of the 
spine were revised.  See 68 Fed. Reg. 51454-58 (August 27, 
2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The AMC should consider the veteran's claim 
for an increased rating for the service-connected arthritis 
under both the old and the revised regulations governing 
disabilities of the spine.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the instant case, 
as the veteran has claims pending for higher disability 
evaluations, the Board cannot proceed with the TDIU claim 
until there has been final adjudication of the veteran's 
increased rating claims.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development 
and adjudication of the veteran's claims of entitlement to 
higher disability evaluations.
The record also indicates that the VA examination as noted 
above was not conducted with a review of the veteran's claims 
folder, which is required under the law.  Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.   The VBA AMC should arrange for a VA 
examination by an appropriately 
qualified physician to determine the 
nature and extent of severity of the 
veteran's service-connected traumatic 
arthritis, residuals of fracture, L1, 
and residuals, left patella fracture.  
Any further indicated special studies 
should be conducted.  The entire claims 
file, and a separate copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, who should acknowledge such 
receipt and review in any report 
generated as a result of this remand.  
The examiner must respond to the 
following inquiries:

a.  Regarding the service-connected 
disabilities of traumatic 
arthritis, residuals of fracture, 
L1 and residuals, left patella 
fracture, the examiner should 
record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion 
with an explanation as to what is 
the normal range of motion, the 
extent of any arthritis, 
neurological symptomatology, and 
pain on use, and comment on the 
extent of the functional 
limitations caused by the traumatic 
arthritis, residuals of fracture, 
L1 and residuals, left patella 
fracture.  The examiner should be 
provided with both the old and the 
revised rating criteria for rating 
disabilities of the spine.  The 
examiner should first report 
his/her findings in relationship to 
the old criteria and separately in 
relationship to the new criteria.

b.  The examiner should also be 
asked to determine whether the 
spine and left knee exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner 
should be asked to express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when 
the back and/or left knee are used 
repeatedly.  It should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

c.  As to both the low back and 
left knee disorders, the examiner 
must comment upon the effect of the 
disorders upon the veteran's 
employability - i.e., whether such 
disorders render the veteran unable 
to secure or follow a substantially 
gainful occupation as a result of 
service-connected disabilities.  



2.  The RO should readjudicate the 
issues of entitlement to increased 
ratings for the service-connected 
traumatic arthritis, residuals of 
fracture, L1 and residuals, left patella 
fracture, in light of the guidance 
provided in DeLuca, and with 
consideration of the old and new 
criteria of the applicable diagnostic 
code provisions.  The AMC should 
determine the ratings for the traumatic 
arthritis, residuals of fracture, L1, 
and residuals, left patella fracture 
which are most favorable to the veteran 
with consideration given to the 
effective date of the change in 
regulations.  The RO should then 
readjudicate the veteran's claim for 
TDIU based upon the ratings assigned for 
his service-connected disabilities.  If 
any action is adverse to the veteran, he 
should be afforded a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


